COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
JOE ROSALES AND PASO DEL                           No. 08-13-00367-CV
NORTE MATERIALS, L.L.C.,              §
                                                      Appeal from the
                      Appellants,     §
                                                    205th District Court
v.                                    §
                                                 of El Paso County, Texas
OMAR RIVERA,                          §
                                                  (TC# 2013-DCV3702)
                        Appellee.     §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss their interlocutory appeal from

the denial of a motion to compel arbitration. Appellants assert the appeal is no longer necessary

because the trial court has ordered the parties to arbitration. The trial court’s entry of the order

compelling the parties to arbitration has rendered Appellants’ appeal moot. We are prohibited

from deciding moot controversies. National Collegiate Athletic Association v. Jones, 1 S.W.3d
83, 86 (Tex. 1999). A case is moot if a justiciable controversy ceases to exist at any stage of the

legal proceedings, including the appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005). We grant Appellants’ motion and dismiss the appeal.


                                              GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.